United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2989
                                    ___________

Joe Thomas; Cheri Thomas,           *
                                    *
           Appellants,              * Appeal from the United States
                                    * District Court for the
     v.                             * Eastern District of Arkansas.
                                    *
Ford Motor Company; TRW, Inc.,      * [UNPUBLISHED]
                                    *
           Appellees.               *
                               ___________

                              Submitted: September 7, 2005
                                 Filed: October 6, 2005
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Joe and Cheri Thomas (Thomases) appeal the district court’s1 adverse entry of
judgment following a trial in their diversity products-liability action. The only issue
on appeal is whether the district court properly submitted to the jury the issue of
contributory negligence on the part of a nonparty, the City of Mayflower, Arkansas
(Mayflower).



      1
       The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
       Before trial the Thomases stipulated that the issue of Mayflower’s fault would
be submitted to the jury so the jury could compare Mayflower’s fault to any fault for
which the jury held defendants responsible. During trial the Thomases raised
concerns with the legality of the stipulation agreement, but they ultimately agreed to
submit the issue of Mayflower’s fault to the jury and agreed to the related special
interrogatory, and they thus have waived appellate review. See Starks v. Rent-A-
Center, 58 F.3d 358, 361-62 (8th Cir. 1995) (it is fundamental that where party
invited error, there can be no reversible error); cf. Porterco, Inc. v. Igloo Prods. Corp.,
955 F.2d 1164, 1173 (8th Cir. 1992) (where no specific objections are made to district
court’s decision to submit issue to jury, party waives appellate review of ruling).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-